DECISION
MORROW, Chief Justice.
Aumavae offered certain land in Leone for registration *307as the property of the Aumavae title, such offer being accompanied by a survey of such land. The land included in the survey is a rectangular piece lying south of the L. M. S. missionary’s house at Fagalele school and bounded on the south (as shown on the survey) by an “old wire fence” together with a small substantially triangular piece lying south of the “old wire fence”. The rectangular piece is a part of the campus of the Fagalele school and has been occupied and used by such school for more than 50 years. The triangular piece has coconut trees and growing crops on it. The Court viewed the premises on December 15,1947 in the presence of Aumavae, Mr. Hoadley and Pita Uo.
The London Missionary Society, through Mr. Hoadley, objected to the proposed registration as did the Augafa family through E. M. Moefaauo.
At the hearing it appeared that Aumavae (he so testified) did not claim the land as the property of the Aumavae title, but as the property of .the Ormsby heirs, the father of whom had married into the Aumavae family and died in 1888. We shall therefore treat the offer to register as having been made by Aumavae in behalf of the Ormsby heirs.
Aumave the proponent, who is 66 years old and has lived in Leone all of his life, testified that the part of the surveyed land lying between the Missionary’s house and the “old wire fence” had “been cleaned up by Fagalele school for 50 years or ever since the house was built.” He also testified that “no one of the Ormsby heirs or representatives ever lived on this land.. . . There were no representatives or heirs of Ormsby that occupied this place.” It should be stated that Fagalele school is operated by the London Missionary Society.
Aumavae also testified that the heirs of Augafa have been making use of the triangular piece of land between the “old wire fence” and the southernmost boundary as shown on the survey for “about 50 years.”
*308Leoso, who is 66 years old and a life long resident of Leone, except for some years he spent in school in Upolu while a boy, testified that Fagalele school had occupied the part of the surveyed land between the missionary’s house and the old wire fence since before the government was established in Tutuila. His testimony was also to .the effect that he had personal knowledge that the heirs of the Augafa have been making use of the aforementioned triangular piece as shown on the survey for more than 50 years.
Pastor Elisara’s testimony indicated that he had been familiar with the land offered for registration ever since 1905 when he became a student at Fagalele School and that since that time Fagalele School had made use of the part of the surveyed land between .the missionary’s house and the old wire fence and that the heirs of the Augafa had during the same time occupied and used the triangular piece. Faamaligi, who attended Fagalele school for two years beginning in 1901, corroborated pastor Elisara’s testimony.
In support of its claim of title to the part of the surveyed land lying between the missionary’s house and the “old wire fence,” the London Missionary Society relied upon Court Grant No. 871 recorded in Vol. 1, Register of Court Grants at pages 56-57, a deed from Maiava dated 11 February 1919 and recorded in Vol. 2, Register of Transfers at pages 60-62 and a deed from Atofau dated 9 September 1914 and recorded in Vol. 1, Register of Misselaneous [sic] at pages 350-351.
In view of the testimony of the witnesses including Aumavae himself it is not necessary for the Court to consider the effect of the above Court Grant and deeds as to vesting title in the London Missionary Society of the surveyed land lying between the Missionary’s house and the “old wire fence.” The evidence shows without any contradiction that such land has been openly occupied and used by Fagalele School for more than 20 years under a claim of ownership. *309We believe from the uneontradicted evidence that such occupation and usé has been continuous for a period antedating the establishment of the Government in Tutuila in 1900. Regardless of the Court Grant and deeds above referred to this part of surveyed land is the property of the London Missionary Society through operation of the law of adverse possession. Actions for the recovery of real property are outlawed after twenty years. Sec. 349(4) of the A. S. Code as amended by Amendment No. 13-1947. See also Tago v. Tavai, No. 14-1938; Talo v. Poi, No. 16-1937; Tago Loe et al. v. Sami and Fauafeu Manga, No. 33-1947.
The evidence also shows through application of the law of adverse possession that the triangular piece of land lying between the “old wire fence” and the southernmost boundary as shown on the survey is the property of the Augafa family. It clearly appears from the evidence that this piece of land has been openly used and occupied under a claim of ownership by the Augafa family for a period antedating the establishment of the Government in Tutuila. Such occupation and use has been continuous.
It is therefore ORDERED, ADJUDGED AND DECREED that the part of the surveyed land lying between the Missionary’s house and the “old wire fence” as shown on the survey be registered as the property of the London Missionary Society; and that the triangular piece of land lying between such wire fence and the southernmost boundary as shown on the survey be registered as the communal land of the Augafa family.
Since the London Missionary Society and the Augafa family will receive the benefit of the expense of making the survey for Aumavae, it is equitable that they should pay the costs. Such costs in the sum of $6.25 are hereby assessed against the London Missionary Society and a like sum against the Augafa, the same to be paid within 30 days.